Case 1:17-cv-00818-JEJ-MPT Document 36 Filed 07/15/19 Page 1 of 2 PageID #: 1008




                             IN THE UNITED STATES DISTRICT COURT
                                 IN THE DISTRICT OF DELAWARE


 CARLTON HARRY,

                Plaintiff,
                                                       CASE NO. 1:17-cv-00818-JEJ
        v.                                             Judge John E. Jones, III
                                                       Complaint Filed: June 23, 2017
 PHILLIPS and COHEN ASSOCIATES, LTD,

                Defendant.


                                 STIPULATION OF DISMISSAL

        COME NOW the parties, by and through their undersigned counsel, and pursuant to Fed.

 R. Civ. P. 41(a)(1), and hereby stipulate that the above-referenced action is dismissed with

 prejudice, and each party is responsible for his/its own attorneys' fees.


 LAW OFFICE OF A. DALE BOWERS, PA                     MARSHALL, DENNEHEY, WARNER,
                                                      COLEMAN & GOGGIN
 BY: /s/ A. Dale Bowers                               BY: /s/ Keri Morris-Johnston
 A. Dale Bowers, Esq. (#3932)
                                                      Keri Morris-Johnston, Esq. (#4656)
 203 North Maryland Avenue
 Wilmington, DE 19804                                 1007 N. Orange Street, Suite 600
 (302) 691-3786                                       P.O. Box 8888
 (302) 691-3790 Fax                                   Wilmington, DE 19899
 dale@bowerslegal.com                                 (302) 552-4372
                                                      klmorris@mdwcg.com

 and                                                  and
Case 1:17-cv-00818-JEJ-MPT Document 36 Filed 07/15/19 Page 2 of 2 PageID #: 1009




 SWARTZ SWIDLER, LLC                            SESSIONS, FISHMAN, NATHAN &
                                                ISRAEL
 Richard Swartz, Esq. (admitted PHV)
 Daniel A. Horowitz, Esq. (admitted PHV)        Kevin G. Barreca, Esq. (admitted PHV)
 1101 Kings Hwy. N, Ste. 402                    Two Lakeway Center, Suite 200
 Cherry Hill, NJ 08034
                                                3850 North Causeway Boulevard
 (856) 685-7420
 (856) 685-7417 Fax                             Metairie, LA 70002
 rswartz@swartz-legal.com                       T: (504) 828-3700
                                                F: (504) 828-3737
 Attorneys for Plaintiff, Carlton Harry         kbarreca@sessions.legal

                                                Attorneys for Defendant, Phillips &
                                                Cohen Associates, Ltd.




         IT IS SO ORDERED this _________ day of _________________, 2019.




                                           ________________________________
                                           JOHN E. JONES III
                                           UNITED STATES DISTRICT JUDGE




 LEGAL/123708228.v1
